In an action to recover damages for personal injuries, etc., the defendants John S. Vlattas, Christopher Kyriakides, and Sports Medicine & Orthopedic Rehabilitation Center appeal from an order of the Supreme Court, Queens County (Hart, J.), dated March 10, 2003, which denied their motion for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with costs.
There are issues of fact requiring the denial of summary judgment. Ritter, J.P., H. Miller, Goldstein and Mastro, JJ., concur.